515 Pa. 564 (1987)
531 A.2d 425
ASSOCIATED TOWN "N" COUNTRY BUILDERS, INC., Appellant,
v.
WORKMEN'S COMPENSATION APPEAL BOARD and Virginia Marabito, Widow of Lewis Marabito, Deceased.
Supreme Court of Pennsylvania.
Argued September 22, 1987.
Decided October 8, 1987.
Mark Gordon, Daniel D. Harshman, Pietragallo, Bosick & Gordon, Pittsburgh, for appellant.
Bruce E. Woodske, Beaver, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.


*565 ORDER
PER CURIAM:
Order affirmed.
HUTCHINSON, J., did not participate in the consideration or decision of this case.